DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ferrous particles of claim 35 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20, 22-24 27, 29, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rehs (6,501,907).
Regarding claim 20, Rehs discloses vehicle surface cleaning device comprising a vehicle integrated housing (item 2), including a nozzle carrier (downstream portion of 2), the nozzle carrier being provided with at least one fluid nozzle (item 3), wherein the at least one fluid nozzle has a nozzle body comprising an electrically conductive material (item 11 being construed as part of the nozzle body which is metal) which is at least one of: in contact with the nozzle body or integrated into the nozzle body (fig 1) and at least one electrical coil (item 12) which is selectively energizeable (items 9,10), wherein, when energized, the electrical coil operates as an induction heater to induction heat the electrically conductive material (inherent) and defrost the fluid nozzle (this is how Rehs works) and wherein at least one of: the electrical coil is positioned around the nozzle or the electrical coil is integrated into or wound around a nozzle carrier housing of the nozzle carrier (see figure 2), or the electrical coil is arranged in the bodywork of the vehicle (see figures 1 and 2).
Regarding claim 22, Rehs further discloses wherein the nozzle body includes an electrically conductive heating element. ( the straight portion of element 12, not the coil portion).
Regarding claim 23, Rehs further discloses wherein the electrically conductive heating element is at least one of:  overmolded with a thermoplastic material or embedded in a potting compound (item 13).
Regarding claim 24, wherein the heating element is in the form of a metal strip (the straight portion of 12)  extending in parallel to a nozzle duct leading into the nozzle aperture (fig 1, 2).
	 Regarding claim 27, Rehs further discloses wherein the nozzle carrier is connectable to a cleaning fluid source (fig 1).
Regarding claim 29, Rehs further discloses wherein the electrical coil is arranged in or at a support for the nozzle carrier housing or in a casing for the cleaning device (see figure 1).
Regarding claim 30, Rehs further discloses a system comprising a casing (item 8) to be mounted in the vehicle bodywork (item 1), a cleaning fluid source (source of fluid, i.e. from vehicle), a cleaning fluid pump and a cleaning fluid circuit or a cleaning fluid conduit (conduit upstream of connection to bottom of 2).  Rehs does not explicitly disclose a pump however, one of ordinary skill in the art would readily recognize a pump means must be utilized to effectively use the system.  As such, the Examiner takes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the alternative, Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Tores (6,220,524).
Regarding claim 24, as best understood, Rehs further discloses wherein the heating element is in the form of a metal strip (item 11)  extending in parallel to a nozzle duct leading into the nozzle aperture (top part of the strip appears to be substantially parallel).
Rehs fails to teach the strip would be in parallel.
Tores teaches a similar system with the orientation of the nozzle being in parallel with the top surface of the heating component (see figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the orientation of the heating element or the duct 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Whittaker (2005/0235979).
Regarding claim 25, Rehs fails to specify the potting compound material.
However, Whittaker teaches a similar system wherein the potting compound is epoxy resin (par. 27).
It would have been obvious to one skilled in the art at the filing date of the invention to modify Rehs by using epoxy compound as taught by Whittaker, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 

Claim 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Schlein (6,186,156).
Regarding claim 26, Rehs fails to teach wherein the nozzle carrier is extendable from and retractable into the bodywork of a vehicle.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize an extendable/retractable vehicle spraying nozzle as taught by Schlein to the system of Rehs, the motivation being this allows for safely housing the nozzle when not in use and utilizing more direct spraying onto the particular surface of interest when in use (“favorable position for cleaning the lens glass”). 
Further regarding claim 28 a modified Rehs teaches wherein the nozzle carrier comprises at least one extendable and retractable piston (item 6 constitutes a piston) which is slidably arranged within the nozzle carrier housing and which is extendable by virtue of the pressure of the cleaning fluid (“The washer jet could be designed such that it can be moved by means of the fluid pressure of the washer fluid”).

Claims 31-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Bourke (2008/0034528).
Regarding claim 31, Rehs substantially teaches the method as detailed above in the rejection of claim 20, further suggests selectively energizing the coil when the ambient temperature is below a given temperature threshold (col. 1, lines 12-14).
However, Bourke explicitly teaches a vehicle accessory system in which activating the heating element if the temperature falls below a given ambient temperature (par. 11, 44).

Regarding claim 32, a modified Rehs further teaches wherein the coil is energized upon ignition of the vehicle, if the outside temperature falls below a given threshold.
Regarding claim 33, a modified Rehs further teaches wherein the coil is being energized for a given time span after the ignition has been actuated (par. 48, feedback would reduce power as necessary).
Regarding claim 34, further comparing utilizing a vehicle surface cleaning device (as taught by Rehs).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) in view of Schlick (4,088,269).
Regarding claim 21, Rehs substantially teaches the method as detailed above in the rejection of claim 20, but fails to disclose that wherein the nozzle body comprises a thermoplastic material.
However, Schlick explicitly teaches that the nozzle body is made from thermoplastic material (col 2, line 51-2).

It is noted that since element 11 fills hole 5 in the nozzle body of Rehs, and element 11 is an electrically conductive material, then the thermoplastic is filled with the electrically conductive material (11).

Claims 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rehs (6,501,907) 
Regarding claim 36, Rehs substantially teaches the method as detailed above in the rejection of claim 22, but fails to disclose that the electrically conductive heating element comprises a steel heating element.
However, steel and stainless steel are commonly used in heating elements because of its material properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the electrically conductive heating element out of steel or stainless steel in order to make it conduct electricity, and heat as well as be corrosion resistant.

Regarding claim 35, Rehs substantially teaches the method as detailed above in the rejection of claim 22, but fails to disclose that the electrically conductive material includes ferrous particles.
However, steel is commonly used in heating elements because of its material properties.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the electrically conductive material out of steel in order to make it conduct electricity, and heat as well as be corrosion resistant.


Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
Regarding the applicant’s remarks, the examiner notes that the heater coil 12 of Rehs will inherently operate as an induction heater to heat element 11 which is an electrically conductive material. This will result in defrosting the nozzle.
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/10/2021